OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21781 Pioneer Series Trust IV (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: July 31 Date of reporting period: April 30, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Government Income Fund Schedule of Investments 4/30/15 (unaudited) Principal Amount ($) Floating Rate (b) Value ASSET BACKED SECURITIES - 6.1% SLM Student Loan Trust 2004-10, Floating Rate Note, 4/27/26 (144A) $ Small Business Administration Participation Certificates, 4.2%, 9/1/29 Small Business Administration Participation Certificates, 4.625%, 2/1/25 Small Business Administration Participation Certificates, 4.84%, 5/1/25 Small Business Administration Participation Certificates, 5.37%, 4/1/28 Small Business Administration Participation Certificates, 5.63%, 10/1/28 Small Business Administration Participation Certificates, 5.72%, 1/1/29 Small Business Administration Participation Certificates, 6.02%, 8/1/28 Small Business Administration Participation Certificates, 6.14%, 1/1/22 Small Business Administration Participation Certificates, 6.22%, 12/1/28 $ TOTAL ASSET BACKED SECURITIES (Cost $6,189,656) $ COLLATERALIZED MORTGAGE OBLIGATIONS - 13.8% Federal Home Loan Mortgage Corp. REMICS, Floating Rate Note, 12/15/20 $ Federal National Mortgage Association 2004-T2, Floating Rate Note, 7/25/43 Federal National Mortgage Association REMICS, 3.0%, 6/25/23 Federal National Mortgage Association REMICS, 4.5%, 6/25/29 Federal National Mortgage Association, 4.92%, 7/25/20 Government National Mortgage Association REMICS, 2.1%, 2/16/48 Government National Mortgage Association REMICS, 3.25%, 4/16/27 Government National Mortgage Association, 5.25%, 8/16/35 Government National Mortgage Association, Floating Rate Note, 1/16/50 Government National Mortgage Association, Floating Rate Note, 12/16/29 La Hipotecaria Panamanian Mortgage Trust 2010-1, Floating Rate Note, 9/8/39 (144A) La Hipotecaria Panamanian Mortgage Trust 2014-1, Floating Rate Note, 11/24/42 (144A) Vendee Mortgage Trust 2008-1, 5.25%, 1/15/32 Vendee Mortgage Trust 2010-1, 4.25%, 2/15/35 $ TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $14,381,559) $ CORPORATE BOND - 0.5% Diversified Financials - 0.5% Other Diversified Financial Services - 0.5% Helios Leasing I LLC, 2.018%, 5/29/24 $ TOTAL CORPORATE BOND (Cost $514,478) $ U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 71.9% Fannie Mae, 3.763%, 12/1/20 $ Fannie Mae, 4.0%, 10/1/41 Fannie Mae, 4.0%, 4/1/25 Fannie Mae, 4.0%, 4/1/39 Fannie Mae, 4.0%, 4/1/41 Fannie Mae, 4.0%, 7/1/44 Fannie Mae, 4.0%, 9/1/20 Fannie Mae, 4.5%, 11/1/20 Fannie Mae, 4.5%, 12/1/43 Fannie Mae, 5.0%, 1/1/20 Fannie Mae, 5.0%, 10/1/34 Fannie Mae, 5.0%, 2/1/39 Fannie Mae, 5.0%, 3/1/23 Fannie Mae, 5.0%, 7/1/34 Fannie Mae, 5.0%, 8/1/18 Fannie Mae, 5.72%, 11/1/28 Fannie Mae, 5.72%, 6/1/29 Fannie Mae, 5.75%, 3/1/33 Fannie Mae, 5.9%, 11/1/27 Fannie Mae, 5.9%, 2/1/28 Fannie Mae, 5.9%, 4/1/28 Fannie Mae, 6.0%, 11/1/34 Fannie Mae, 6.0%, 11/1/34 Fannie Mae, 6.0%, 12/1/37 Fannie Mae, 6.5%, 11/1/47 Fannie Mae, 6.5%, 7/1/32 62 Fannie Mae, 7.5%, 6/1/15 62 Fannie Mae, 8.0%, 7/1/15 Federal Home Loan Mortgage Corp., 3.5%, 12/1/44 Federal Home Loan Mortgage Corp., 4.0%, 6/1/42 Federal Home Loan Mortgage Corp., 5.0%, 10/1/38 Federal Home Loan Mortgage Corp., 5.0%, 9/1/38 Federal Home Loan Mortgage Corp., 5.5%, 1/1/34 Federal Home Loan Mortgage Corp., 6.0%, 1/1/33 Federal Home Loan Mortgage Corp., 6.0%, 1/1/38 Federal Home Loan Mortgage Corp., 6.0%, 11/1/33 Federal Home Loan Mortgage Corp., 6.0%, 5/1/16 Federal Home Loan Mortgage Corp., 6.0%, 6/1/16 Federal Home Loan Mortgage Corp., 6.0%, 7/1/36 Federal Home Loan Mortgage Corp., 6.0%, 7/1/36 Federal Home Loan Mortgage Corp., 6.0%, 7/1/38 Federal Home Loan Mortgage Corp., 6.0%, 8/1/18 Federal Home Loan Mortgage Corp., 6.5%, 5/1/31 Federal Home Loan Mortgage Corp., 7.0%, 10/1/46 Federal Home Loan Mortgage Corp., 7.0%, 6/1/31 Federal National Mortgage Association, 3.0%, 12/1/21 Financing Corp. Fico, 0.0%, 5/11/18 Government National Mortgage Association I, 3.5%, 1/15/44 Government National Mortgage Association I, 3.5%, 7/15/42 Government National Mortgage Association I, 4.0%, 1/15/45 Government National Mortgage Association I, 4.0%, 3/15/44 Government National Mortgage Association I, 4.0%, 7/15/41 Government National Mortgage Association I, 4.0%, 8/15/40 Government National Mortgage Association I, 4.0%, 9/15/40 Government National Mortgage Association I, 4.0%, 9/15/44 Government National Mortgage Association I, 4.5%, 12/15/19 Government National Mortgage Association I, 4.5%, 4/15/18 Government National Mortgage Association I, 4.5%, 4/15/20 Government National Mortgage Association I, 4.5%, 6/15/19 Government National Mortgage Association I, 4.5%, 6/15/25 Government National Mortgage Association I, 4.5%, 8/15/19 Government National Mortgage Association I, 5.0%, 2/15/19 Government National Mortgage Association I, 5.0%, 7/15/40 Government National Mortgage Association I, 5.5%, 1/15/29 Government National Mortgage Association I, 5.5%, 10/15/19 Government National Mortgage Association I, 5.5%, 10/15/33 Government National Mortgage Association I, 5.5%, 10/15/34 Government National Mortgage Association I, 5.5%, 4/15/19 Government National Mortgage Association I, 5.5%, 4/15/31 Government National Mortgage Association I, 5.5%, 6/15/18 Government National Mortgage Association I, 5.5%, 8/15/33 Government National Mortgage Association I, 5.5%, 9/15/33 Government National Mortgage Association I, 5.72%, 4/15/29 Government National Mortgage Association I, 6.0%, 1/15/24 Government National Mortgage Association I, 6.0%, 1/15/33 Government National Mortgage Association I, 6.0%, 1/15/33 Government National Mortgage Association I, 6.0%, 10/15/28 Government National Mortgage Association I, 6.0%, 10/15/32 Government National Mortgage Association I, 6.0%, 10/15/32 Government National Mortgage Association I, 6.0%, 10/15/34 Government National Mortgage Association I, 6.0%, 10/15/34 Government National Mortgage Association I, 6.0%, 10/15/34 Government National Mortgage Association I, 6.0%, 11/15/32 Government National Mortgage Association I, 6.0%, 11/15/32 Government National Mortgage Association I, 6.0%, 11/15/33 Government National Mortgage Association I, 6.0%, 11/15/37 Government National Mortgage Association I, 6.0%, 12/15/23 Government National Mortgage Association I, 6.0%, 12/15/32 Government National Mortgage Association I, 6.0%, 12/15/32 Government National Mortgage Association I, 6.0%, 12/15/32 Government National Mortgage Association I, 6.0%, 12/15/32 Government National Mortgage Association I, 6.0%, 12/15/32 Government National Mortgage Association I, 6.0%, 12/15/32 Government National Mortgage Association I, 6.0%, 12/15/32 Government National Mortgage Association I, 6.0%, 2/15/29 Government National Mortgage Association I, 6.0%, 2/15/33 Government National Mortgage Association I, 6.0%, 2/15/33 Government National Mortgage Association I, 6.0%, 2/15/33 Government National Mortgage Association I, 6.0%, 2/15/33 Government National Mortgage Association I, 6.0%, 3/15/19 Government National Mortgage Association I, 6.0%, 3/15/19 Government National Mortgage Association I, 6.0%, 3/15/33 Government National Mortgage Association I, 6.0%, 3/15/33 Government National Mortgage Association I, 6.0%, 3/15/33 Government National Mortgage Association I, 6.0%, 3/15/34 Government National Mortgage Association I, 6.0%, 4/15/28 Government National Mortgage Association I, 6.0%, 4/15/33 Government National Mortgage Association I, 6.0%, 5/15/33 Government National Mortgage Association I, 6.0%, 6/15/31 Government National Mortgage Association I, 6.0%, 6/15/34 Government National Mortgage Association I, 6.0%, 8/15/34 Government National Mortgage Association I, 6.0%, 8/15/34 Government National Mortgage Association I, 6.0%, 8/15/38 Government National Mortgage Association I, 6.0%, 9/15/32 Government National Mortgage Association I, 6.0%, 9/15/32 Government National Mortgage Association I, 6.0%, 9/15/33 Government National Mortgage Association I, 6.0%, 9/15/34 Government National Mortgage Association I, 6.0%, 9/15/35 Government National Mortgage Association I, 6.5%, 1/15/32 Government National Mortgage Association I, 6.5%, 10/15/24 Government National Mortgage Association I, 6.5%, 10/15/28 Government National Mortgage Association I, 6.5%, 10/15/28 Government National Mortgage Association I, 6.5%, 11/15/31 Government National Mortgage Association I, 6.5%, 2/15/28 Government National Mortgage Association I, 6.5%, 2/15/29 Government National Mortgage Association I, 6.5%, 2/15/32 Government National Mortgage Association I, 6.5%, 2/15/32 Government National Mortgage Association I, 6.5%, 2/15/32 Government National Mortgage Association I, 6.5%, 2/15/32 Government National Mortgage Association I, 6.5%, 2/15/32 Government National Mortgage Association I, 6.5%, 3/15/29 Government National Mortgage Association I, 6.5%, 3/15/29 Government National Mortgage Association I, 6.5%, 3/15/32 Government National Mortgage Association I, 6.5%, 4/15/17 Government National Mortgage Association I, 6.5%, 4/15/28 Government National Mortgage Association I, 6.5%, 4/15/28 Government National Mortgage Association I, 6.5%, 4/15/32 Government National Mortgage Association I, 6.5%, 4/15/32 Government National Mortgage Association I, 6.5%, 4/15/32 Government National Mortgage Association I, 6.5%, 4/15/33 Government National Mortgage Association I, 6.5%, 5/15/29 Government National Mortgage Association I, 6.5%, 5/15/31 Government National Mortgage Association I, 6.5%, 5/15/32 Government National Mortgage Association I, 6.5%, 5/15/32 Government National Mortgage Association I, 6.5%, 5/15/32 Government National Mortgage Association I, 6.5%, 5/15/32 Government National Mortgage Association I, 6.5%, 6/15/17 Government National Mortgage Association I, 6.5%, 6/15/28 Government National Mortgage Association I, 6.5%, 6/15/29 Government National Mortgage Association I, 6.5%, 6/15/31 Government National Mortgage Association I, 6.5%, 6/15/32 Government National Mortgage Association I, 6.5%, 6/15/32 Government National Mortgage Association I, 6.5%, 7/15/31 Government National Mortgage Association I, 6.5%, 7/15/32 Government National Mortgage Association I, 6.5%, 7/15/32 Government National Mortgage Association I, 6.5%, 8/15/28 Government National Mortgage Association I, 6.5%, 8/15/32 Government National Mortgage Association I, 6.5%, 8/15/32 Government National Mortgage Association I, 6.5%, 9/15/31 Government National Mortgage Association I, 6.5%, 9/15/32 Government National Mortgage Association I, 6.5%, 9/15/32 Government National Mortgage Association I, 6.5%, 9/15/32 Government National Mortgage Association I, 6.75%, 4/15/26 Government National Mortgage Association I, 7.0%, 1/15/28 Government National Mortgage Association I, 7.0%, 1/15/31 Government National Mortgage Association I, 7.0%, 10/15/16 Government National Mortgage Association I, 7.0%, 11/15/26 Government National Mortgage Association I, 7.0%, 11/15/29 Government National Mortgage Association I, 7.0%, 11/15/31 Government National Mortgage Association I, 7.0%, 12/15/30 Government National Mortgage Association I, 7.0%, 12/15/30 Government National Mortgage Association I, 7.0%, 12/15/30 Government National Mortgage Association I, 7.0%, 2/15/28 Government National Mortgage Association I, 7.0%, 3/15/28 Government National Mortgage Association I, 7.0%, 3/15/32 Government National Mortgage Association I, 7.0%, 4/15/28 Government National Mortgage Association I, 7.0%, 4/15/29 Government National Mortgage Association I, 7.0%, 4/15/31 Government National Mortgage Association I, 7.0%, 4/15/32 Government National Mortgage Association I, 7.0%, 5/15/29 Government National Mortgage Association I, 7.0%, 5/15/31 Government National Mortgage Association I, 7.0%, 6/15/27 Government National Mortgage Association I, 7.0%, 6/15/29 Government National Mortgage Association I, 7.0%, 7/15/25 Government National Mortgage Association I, 7.0%, 7/15/28 Government National Mortgage Association I, 7.0%, 7/15/28 Government National Mortgage Association I, 7.0%, 7/15/29 Government National Mortgage Association I, 7.0%, 8/15/23 Government National Mortgage Association I, 7.0%, 9/15/24 Government National Mortgage Association I, 7.0%, 9/15/31 Government National Mortgage Association I, 7.5%, 10/15/23 Government National Mortgage Association I, 7.5%, 10/15/27 Government National Mortgage Association I, 7.5%, 10/15/29 Government National Mortgage Association I, 7.5%, 12/15/25 Government National Mortgage Association I, 7.5%, 2/15/27 Government National Mortgage Association I, 7.5%, 2/15/31 Government National Mortgage Association I, 7.5%, 3/15/23 Government National Mortgage Association I, 7.5%, 3/15/27 Government National Mortgage Association I, 7.5%, 3/15/31 Government National Mortgage Association I, 7.5%, 4/15/23 Government National Mortgage Association I, 7.5%, 6/15/24 Government National Mortgage Association I, 7.5%, 6/15/29 Government National Mortgage Association I, 7.5%, 8/15/25 Government National Mortgage Association I, 7.5%, 8/15/29 Government National Mortgage Association I, 7.5%, 8/15/29 Government National Mortgage Association I, 7.5%, 9/15/25 Government National Mortgage Association I, 7.5%, 9/15/25 Government National Mortgage Association I, 7.5%, 9/15/29 Government National Mortgage Association I, 8.25%, 5/15/20 Government National Mortgage Association I, 8.5%, 8/15/21 Government National Mortgage Association I, 9.0%, 1/15/20 Government National Mortgage Association I, 9.0%, 12/15/19 Government National Mortgage Association I, 9.0%, 6/15/22 Government National Mortgage Association I, 9.0%, 9/15/21 Government National Mortgage Association II, 4.0%, 10/20/44 Government National Mortgage Association II, 5.0%, 1/20/20 Government National Mortgage Association II, 5.0%, 12/20/18 Government National Mortgage Association II, 5.0%, 2/20/19 Government National Mortgage Association II, 5.5%, 10/20/37 Government National Mortgage Association II, 5.75%, 4/20/33 Government National Mortgage Association II, 5.75%, 4/20/33 Government National Mortgage Association II, 5.75%, 6/20/33 Government National Mortgage Association II, 5.9%, 1/20/28 Government National Mortgage Association II, 5.9%, 11/20/27 Government National Mortgage Association II, 5.9%, 7/20/28 Government National Mortgage Association II, 6.0%, 1/20/33 Government National Mortgage Association II, 6.0%, 10/20/31 Government National Mortgage Association II, 6.0%, 10/20/33 Government National Mortgage Association II, 6.0%, 12/20/18 Government National Mortgage Association II, 6.0%, 6/20/34 Government National Mortgage Association II, 6.0%, 7/20/17 Government National Mortgage Association II, 6.0%, 7/20/19 Government National Mortgage Association II, 6.45%, 1/20/33 Government National Mortgage Association II, 6.45%, 11/20/32 Government National Mortgage Association II, 6.45%, 7/20/32 Government National Mortgage Association II, 6.5%, 1/20/24 Government National Mortgage Association II, 6.5%, 10/20/32 Government National Mortgage Association II, 6.5%, 3/20/34 Government National Mortgage Association II, 6.5%, 4/20/31 Government National Mortgage Association II, 6.5%, 6/20/31 Government National Mortgage Association II, 6.5%, 8/20/28 Government National Mortgage Association II, 7.0%, 1/20/31 Government National Mortgage Association II, 7.0%, 11/20/31 Government National Mortgage Association II, 7.0%, 2/20/29 Government National Mortgage Association II, 7.0%, 3/20/31 Government National Mortgage Association II, 7.0%, 5/20/26 Government National Mortgage Association II, 7.0%, 6/20/28 Government National Mortgage Association II, 7.0%, 7/20/31 Government National Mortgage Association II, 7.0%, 8/20/27 Government National Mortgage Association II, 7.5%, 12/20/30 Government National Mortgage Association II, 7.5%, 5/20/30 Government National Mortgage Association II, 7.5%, 6/20/30 Government National Mortgage Association II, 7.5%, 7/20/30 Government National Mortgage Association II, 7.5%, 8/20/30 Government National Mortgage Association II, 8.0%, 3/20/30 Government National Mortgage Association II, 8.0%, 4/20/30 57 Government National Mortgage Association II, 8.0%, 5/20/25 64 Government National Mortgage Association II, 8.0%, 5/20/30 Government National Mortgage Association II, 8.0%, 6/20/30 Government National Mortgage Association II, 9.0%, 11/20/24 Government National Mortgage Association II, 9.0%, 3/20/22 Government National Mortgage Association II, 9.0%, 4/20/22 Government National Mortgage Association II, 9.0%, 9/20/21 Private Export Funding Corp., 2.25%, 12/15/17 Private Export Funding Corp., 2.8%, 5/15/22 Private Export Funding Corp., 4.3%, 12/15/21 Private Export Funding Corp., 4.375%, 3/15/19 Private Export Funding Corp., 5.45%, 9/15/17 Tennessee Valley Authority, 4.929%, 1/15/21 Tennessee Valley Authority, 5.5%, 6/15/38 U.S. Treasury Bonds, 3.0%, 5/15/42 U.S. Treasury Bonds, 4.25%, 5/15/39 U.S. Treasury Bonds, 4.5%, 5/15/38 U.S. Treasury Inflation Indexed Bonds, 0.125%, 7/15/24 U.S. Treasury Note, Floating Rate Note, 7/31/16 U.S. Treasury Notes, 0.625%, 5/31/17 U.S. Treasury Notes, 1.875%, 8/31/17 U.S. Treasury Notes, 2.625%, 11/15/20 $ TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATIONS (Cost $74,375,111) $ FOREIGN GOVERNMENT BONDS - 5.7% Israel Government AID Bond, 5.5%, 4/26/24 $ Israel Government AID Bond, 5.5%, 9/18/23 $ TOTAL FOREIGN GOVERNMENT BONDS (Cost $5,856,680) $ MUNICIPAL BONDS - 0.4% Municipal General - 0.2% Virginia Commonwealth Transportation Board, 4.0%, 5/15/31 $ Virginia Commonwealth Transportation Board, 4.0%, 5/15/32 $ Municipal Obligation - 0.2% State of Texas, 4.0%, 10/1/44 $ TOTAL MUNICIPAL BONDS (Cost $418,074) $ TOTAL INVESTMENT IN SECURITIES - 98.4% (Cost $101,735,558) (a) $ OTHER ASSETS & LIABILITIES - 1.6% $ TOTAL NET ASSETS - 100.0% $ (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration.At April 30, 2015, the value of these securities amounted to $3,623,376 or 3.3% of total net assets. REMICS Real estate mortgage investment conduits. (a) At April 30, 2015, the net unrealized appreciation on investments based on cost for federal income tax purposes of $101,735,558 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ (b) Debt obligation with a variable interest rate.Rate shown is rate at end of period. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) See Notes to Financial Statements - Note 1A. Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) See Notes to Financial Statements - Note 1A. Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers) as Level 3.See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of April 30, 2015, in valuing the Fund’s assets: Level 1 Level 2 Level 3 Total Asset Backed Securities $
